                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

GREGORY SCOTT,                                    )
                                                  )
          Plaintiff,                              )
                                                  )
          v.                                      )             Case No. 3:17-cv-638-RJD
                                                  )
ALFONSO DAVID and NURSE BLAKE,                    )
                                                  )
          Defendants.                             )

                                                ORDER

DALY, Magistrate Judge:

          This matter is before the Court on the Motion for Jurisdiction Memorandum (Doc. 101)

and Motion to Produce Transcripts (Doc. 102) filed by Plaintiff, Gregory Scott. No responses

have been filed by Defendants.

          Federal Rule of Appellate Procedure 4 dictates timing related to notices of appeal. Rule

4(a)(1)(A) provides that, in certain civil cases (such as this), the notice of appeal must be filed with

the district clerk within 30 days after entry of the judgment or order appealed from. The Court

may extend time to file a notice of appeal if:

   (i)         a party so moves no later than 30 days after the time prescribed by this Rule 4(a)
               expires; and

   (ii)        regardless of whether its motion is filed before or during the 30 days after the time
               prescribed by this Rule 4(a) expires, that party shows excusable neglect or good cause.

FED. R. APP. P. 4(a)(5)(A). If these conditions are met, the Court may extend the deadline either

(1) 30 days beyond the original 60-day period, or (2) 14 days after the order granting the extension,

whichever is later. FED. R. APP. P. 4(a)(5)(C). Even where both conditions are satisfied, the

decision to extend the deadline is at the Court’s discretion. See Garwood Packaging, Inc. v. Allen

                                              Page 1 of 2
& Co., 378 F.3d 698, 700 (7th Cir. 2004).

          The order and judgment Plaintiff seeks to appeal were entered April 3, 2019 (Docs. 86 and

87). Plaintiff had until May 3, 2019 to appeal. Plaintiff filed his notice of appeal on May 9, 2019

(Doc. 94). Plaintiff subsequently filed his “motion for jurisdiction memorandum” on May 23,

2019, which the Court construes as a motion for extension of time under Rule 4(a)(5). Said

motion was filed within the time period set forth in Rule 4(a)(5)(A)(i). The Court finds good

cause for an extension as Plaintiff was not aware judgment had been entered in favor of Defendants

until April 11, 2019, and Plaintiff was represented by counsel at the time his appeal was to be filed.

Plaintiff’s Motion is GRANTED. Plaintiff’s notice of appeal was filed within the time allowed

under Rule 4(a)(5)(C) and, as such, the Court finds it to be timely.

          Plaintiff also filed a motion to produce transcripts (Doc. 102). Plaintiff indicated he

cannot complete his appeal, jurisdictional memorandum, or docketing statement without

transcripts. Plaintiff’s Motion is DENIED as there are no transcripts of any proceeding in this

matter.

IT IS SO ORDERED.

DATED: August 7, 2019


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 2 of 2
